DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE, amendment, and response filed on 07/15/2022.
Claims 1, 5, 11, 15, and 21 have been amended.
Claims 1-6 and 8-21 are currently pending and have been examined.



















Response to Arguments

The Examiner recognizes that “[a]arguments made during the prosecution of a patent application are given the same weight as claim amendments.”  Elkay Mfg. Co. v. Ebco Mfg. Co., 192 F.3d 979, 977, 52 USPQ2d 1109, 1113 (Fed. Cir. 1999).

Claim Interpretation
After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.
Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Arguments and Assertions by the Applicant
Applicant’s arguments received 07/15/2022 with respect to the prior art rejections have been considered but are moot in view of the new ground(s) of rejection.  












Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Claims 1-6 and 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (US 2016/0283954 A1) hereinafter LIE, in view of Salmon et al. (US 9,990,646 B2 B2), hereinafter SALMON.

Claims 1, 11, and 21:
LIE as shown below discloses the following limitations:
calculate a plurality of target price-volume break points for a product, each of the price-volume break points includes a target selling quantity range and an associated price for the product when a total transacted quantity of sales of the product is within the largest selling quantity range for a respective target-price volume break point: (see at least Figures 2, 3A, 4 as well as associated and related text; paragraph 0021, 0037, 0080, 0082, 0038, 0041, 0045 demand values represents volume, also historical sales data; demand represents volume, tier pricing promotion plan; discount range plans)
trigger a time window for which the plurality of price-volume break points will be offered; (see at least paragraphs 0046 and 0017; an item that is promoted over one or more retail periods)
cause presentation of the plurality of target price-volume break points for the product to a purchaser; (see at least paragraph 0027)
receive, for each transaction of the product occurring during the time window, transaction information comprising a transacted price, a transacted quantity, (see at least paragraph 0058)
update the presentation of the plurality of target price-volume break points for the product based on the total transacted quantity to reflect a current offered price-volume break point associated with the total transacted quantity: (see at least paragraph 0027)
after an expiration of the time window, generate and transmit redemptions to each unique purchaser of the product during the time window, the redemptions based at least in part on the current offered price-volume break point and the transaction information; (see at least paragraphs 0048-0049; tier distribution logic…discounted prices)
calculate an observed market price elasticity for each of the plurality of price-volume break points; (see at least paragraph 0042 the price elasticity value represents a measure of how a demand i.e. volume for the item responds to a change in a price of the item)
interpolate a market price elasticity function based at least in part on the observed market price elasticities; (see at least paragraph 0042 the price elasticity value represents a measure of how a demand i.e. volume for the item responds to a change in a price of the item)
optimize over the interpolated market price elasticity function to generate dynamic pricing roles, wherein the dynamic pricing rules are used to calculate updated price-volume break points for the product. (see at least paragraphs 0021 and 0042; tier price discount- each tier is a rule depending on how much is purchased, dynamic)
LIE does not specifically disclose and identifying information of a unique purchaser of the product during the time window.  However, SALMON, in at least Figures 1, 4 as well as associated  related text, Claim 18 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine/modify the method of LIE with the technique of SALMON because, “Millions of transactions occur daily through the use of payment cards, such as credit cards, debit cards, prepaid cards, etc. Payment processing systems, involving acquirer systems, issuer systems, transaction handlers to interconnect the acquirer systems and issuer systems, etc., have been developed to facilitate secure and efficient communications among parties involved in the payment transactions..” (SALMON: column1, lines 47-53).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).



Claims 2, 3:
The combination of LIE/SALMON discloses the limitations as shown in the rejections above.  LIE further discloses the following limitations:
the instructions further cause the one or more processors to: 
store in a database transaction history data for at least one product, the transaction history data comprising one or more of historical price-volume break points, historical transaction information, historical market price elasticities and historical interpolated market price elasticity functions.
generating dynamic pricing rules is further based at least in part on the transaction history data
See at least paragraphs 0020, 0077, 0075.

Claim 4:
The combination of LIE/SALMON discloses the limitations as shown in the rejections above.  LIE further discloses the transaction information is received from one or more disparate retail networks such that each transaction of the product is associated with only one of the disparate retail networks.  See at least paragraphs 0024 and 0046.

Claims 5 and 15:
The combination of LIE/SALMON discloses the limitations as shown in the rejections above.  LIE further discloses to update the presentation of the plurality of target price-volume break points for the product comprises causing the one or more processors to transmit a corresponding updated time window information and the current offered price-volume break point associated with the total transacted quantity to the one or more disparate retail networks.  See at least paragraphs 0021, 0042, 0049 and 0060.

Claims 6 and 16:
The combination of LIE/SALMON discloses the limitations as shown in the rejections above.  LIE further discloses the instructions further cause the one or more processors to update the time window at least once before the expiration of the time window, wherein a number of updates is based at least in part on the sales trend.  See at least paragraphs 0049 and 0050.
Claims 8 and 18:
The combination of LIE/UNSER discloses the limitations as shown in the rejections above.  SALMON further discloses identifying information of a unique purchaser of the product comprises a credit card number, a banking number, a rewards number, or a registration number.  See at least Figures 1, 4 as well as associated related text, Claim 18 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine/modify the method of LIE with the technique of SALMON because, “Millions of transactions occur daily through the use of payment cards, such as credit cards, debit cards, prepaid cards, etc. Payment processing systems, involving acquirer systems, issuer systems, transaction handlers to interconnect the acquirer systems and issuer systems, etc., have been developed to facilitate secure and efficient communications among parties involved in the payment transactions..” (SALMON: column1, lines 47-53).
 Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 9 and 19:
The combination of LIE/SALMON discloses the limitations as shown in the rejections above.  LIE further discloses the redemptions are generated based on a difference between the transacted price and a final price, wherein the final price is an associated price based on the current offered price-volume break point associated with the total transacted quantity at the expiration of the time window..  See at least paragraphs 0003, 0021, and 0017.

Claims 10 and 20:
The combination of LIE/SALMON discloses the limitations as shown in the rejections above.  LIE further discloses the instructions further cause the one or more processors to optimize over one or more of product profit, product revenue, retail network profit, retail network revenue, customer volume, and social media discussion.  See at least paragraphs 0014 and 0024.

Claims 12, 13:
The combination of LIE/SALMON discloses the limitations as shown in the rejections above.  LIE further discloses:
the instructions further cause the system to: 
store in a database transaction history data for at least one product, the transaction history data comprising one or more of historical price-volume break points, historical transaction information, historical market price elasticities and historical interpolated market price elasticity functions.  
generating dynamic pricing rules is further based at least in part on the transaction history data.
See at least paragraphs 0020, 0077, and 0075.

Claim 14:
The combination of LIE/SALMON discloses the limitations as shown in the rejections above.  LIE further discloses the transaction information is received from one or more disparate retail networks such that each transaction of the product is associated with only one of the disparate retail networks. See at least paragraphs 0046 and 0024.

Claim 17:
The combination of LIE/SALMON discloses the limitations as shown in the rejections above.  LIE further discloses the one or more of the time window and the offered price are updated based at least in part on the dynamic pricing rules.  See at least paragraph 0070.

CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
Munson, Charles Lee. “Quantity Discounts: Their Impact on Centralized Purchasing Decisions and Their Role in Coordinating Supply Chains.” (May 1998).  Retrieved online 03/10/2022.  https://www.proquest.com/openview/ae08bb3d01f1a0963dd3ebcc4f9f58b3/1?pq-origsite=gscholar&cbl=18750&diss=y
Arellano, Fernando E. “Cost Structure, Price Elasticity, and Oligopolistic Pricing: a Simulation Approach; Dissertation presented to Department of Economics, Colorado State University.” (Summer 1997)

Foreign Art:
BAYDAR, CERN M et al. “RETAIL STORE PERFORMANCE OPTIMIZATION SYSTEM.” (WO 3083732 A2)












Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)